Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-10 of the remarks that the prior art Hisada does not teach “receive a device model of a cardiac valve device implant; simulate coronary or carotid flow and the pressure effects induced by the device implant with the cardiac image data and the device model”, see the underlined area that contained the word “device”.
FYI: Modeling and simulation is the use of models (e.g., physical, mathematical, or logical representation of a system, entity, phenomenon, or process) as a basis for simulations to develop data utilized for managerial or technical decision making. In the computer application of modeling and simulation a computer is used to build a mathematical model which contains key parameters of the physical model (see Wikipedia).
Examiner’s replies: the amended claim 1 (i.e. similar to independent claims 10 and 16) discloses broad features, e.g., “receiving a device model” meaning receiving a mathematical model or virtual operation or receiving computer codes/instructions/programs. The examiner believes the system will display the results of the simulation even when eliminating the words “device implant” from the claim. Therefore, the examiner’s analyses and interpretations are involved a model simulation.
The feature of the claim i.e. “a cardiac valve” is too broad because the heart contains four valves which are totally different from each other (tricuspid, pulmonary, mitral and aortic valves). The features of “simulate coronary or carotid flow”, again there are two carotid arteries, the claim does not specify explicitly the simulation is applied to one arty or two arteries. Similarly, for the feature of “coronary flow” that covers the systolic and diastolic pressures. 
How does the claim determine the coronary flow from the cardiac valve?
Is the model simulation dynamic or static, 2D or 3D shape? The examiner’s analysis is based on static simulation and a 2D shape. 
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

Hisada’s technique covers the interaction simulation of heart pulsation and blood flow include the following two methods. In one method, an ALE (Arbitrary Lagrangian Eulerian) method is applied to the fluid analysis, and interaction of the fluid and the structure is performed. In the other method, the interaction of the fluid and the structure is performed by using the Lagrange multiplier method (see [0004]). Hisada illustrates in fig. 1 a geometric model of a human heart and operation unit 12 that simulates using first and second interfaces to predict the fluid-structure in the model, also see [0104].
The examiner encourages applicant to schedule an interview to clear those ambiguities mentioned above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-13, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hisada et al., US 2017/0109496 A1, hereinafter Hisada.
Claim 1. 
Hisada teaches a system, comprising: a memory that stores a plurality of instructions (see figs. 8-9); processor circuitry that couples to the memory and is configured to execute the plurality of instructions to (see figs. 7-10): 
receive cardiac image data (see [0104] discloses the biological data includes image data representing the 3D shapes of the target biological organ and the immediate biological organ. The image data is, for example, image data with which the shape of a biological organ can be identified two or three dimensionally, such as a CT (Computed Tomography) image, an MRI (Magnetic Resonance Imaging) image, or an echocardiogram of a biological organ or an immediate biological organ thereof); 
receive a device model of a cardiac valve device implant (see [0136] discloses the doctor can predict conditions of a heart that has undergone an operation for congenital heart disease, conditions of a circulatory system that has undergone percutaneous coronary intervention or an aortocoronary bypass operation, conditions of a circulatory system that has undergone a heart valve replacement operation, conditions of a circulatory system that has undergone cardiac valvuloplasty, conditions of a circulatory system that has undergone cardiac valve annuloplasty, conditions of a circulatory system that has undergone pacemaker treatment including cardiac resynchronization treatment, conditions of a circulatory system that has undergone treatment for aortic disease, conditions of a circulatory system that has undergone treatment for pulmonary arteriopathy, conditions of a circulatory system that has undergone implantation of a circulatory assist device, and conditions of a circulatory system that has undergone other cardiovascular treatment);
simulate coronary or carotid flow and the pressure effects induced by the device implant with the cardiac image data and the device model (see figs. 12-13 illustrate the pre-processing unit 120 performs segmentation of the heart domain by using CT or MRI data and biological data 63 (step S131). Next, the pre-processing unit 120 generates a triangle surface mesh segmented per site (step S132). Next, the pre-processing unit 120 generates voxel and tetra volume meshes by using the surface mesh as boundaries (step S133). As a result, a heat tetra mesh model 64 and a heart voxel mesh model 65 are generated. At [0142] discloses the simulation-purpose finite element mesh models 53 obtained in the pre-processing (step S110) are largely classified into two kinds, namely, models for an electrical excitation propagation simulation and models for a mechanical pulsation simulation. The former models are created by voxel finite elements and include a torso voxel mesh model 202 and a heart voxel mesh model 203 representing the heart in a relaxation phase. The pre-processing unit 120 sets fiber and sheet distributions 220 to the heart voxel mesh model 203 on the basis of literature values or the like. In addition, the pre-processing unit 120 sets a Purkinje fiber distribution 221 or an equivalent endocardial conductance distribution to the heart voxel mesh model 203. In addition, the pre-processing unit 120 sets a site of earliest activation 222 to the endocardium of the heart voxel mesh model 203. In addition, the pre-processing unit 120 distributes cell models having three kinds of APD distribution in the long axis direction and the short axis direction (distribution of three kinds of cells 223. Also see [0143-0144]); and 
a display configured to display results of the simulation (see [0201] discloses in FIG. 22 illustrates an example of displaying operative procedures to be compared. When an “operative procedure A” and an “operative procedure B” are compared with each other, for example, the post-processing unit 140 displays the heart muscle and the blood flow on a cross section of the heart. When the blood flow in a domain has large oxygen saturation, the blood flow is visualized in red. In this way, postoperative effectiveness can be checked.

Claim 2. 
Hisada teaches the system of claim 1, wherein the processor circuitry is configured to segment the cardiac image data to determine a shape of cardiac anatomy of interest (see [0104] The storage unit 110 holds a biological organ's geometric model and biological data. A geometric model is numerical data with which a 3D shape of a biological organ whose dynamics are to be predicted and a 3D shape of an immediate biological organ can be expressed through visualization or the like by using biological data. For example, when the shape of a biological organ is approximated by a biological model, a curved surface of the biological organ being approximated by a group of fine triangles, the 3D shape of the biological organ is expressed by the coordinates of the corners of the triangles. The biological data includes image data representing the 3D shapes of the target biological organ and the immediate biological organ. The image data is, for example, image data with which the shape of a biological organ can be identified two or three dimensionally, such as a CT (Computed Tomography) image, an MRI (Magnetic Resonance Imaging) image, or an echocardiogram of a biological organ or an immediate biological organ thereof), determine boundary conditions (see [0126] discloses the pre-processing unit 120 sets boundary conditions for performing a mechanical simulation) based on the segmentation, and simulate a pre-implant state metric with the boundary conditions and the segmentation. [0122] discloses the pre-processing unit 120 segments the heart and large blood vessel domains on the basis of the biological data. In this step, the pre-processing unit 120 can reflect a medical history, a history of operations, records of past operations of the patient, including test data based on an echocardiogram, catheterization test, etc., and knowledge of the doctor on the segmentation. The pre-processing unit 120 generates a surface mesh, formed by triangles, from the segment data and segments the surface mesh into finer sites. For example, in the case of a left ventricle, the pre-processing unit 120 segments the surface mesh into domains corresponding to a left ventricle fluid domain, a myocardial domain, a papillary muscle, an aortic valve, and a mitral valve. Next, the pre-processing unit 120 generates two kinds of volume mesh (tetra and voxel) by using the surface meshes as boundaries. The tetra mesh model includes a triangle surface mesh that has a material number set per detailed site information and a tetra volume mesh that has a material number different per domain spatially segmented by the surfaces of the triangle surface mesh. The voxel mesh model includes structured grid data having a material number indicating domain information per voxel.

Claim 3. 
Hisada teaches the system of claim 2, wherein the processor circuitry is configured to segment the boundary conditions based invasive flow and/or pressure measurements. See [0311] discloses boundary conditions for performing a mechanical simulation are set, and duplexing of pressure nodes for mechanical analysis and duplexing of nodes at an interface between the blood and the heart muscle are performed, for example. In addition, information about an individual site of the heart is also given. Next, a natural-condition heart model (tetra element) is created from the heart tetra mesh model.

Claim 4. 
Hisada teaches the system of claim 2, wherein the processor circuitry is configured to segment virtually implant the device model into the segmented cardiac image data, determine boundary conditions based on the segmentation with the virtual implant, and simulate a post-implant state metric with the boundary conditions and the segmentation with the virtual implant. See [0051] discloses in this way, the biological simulation apparatus 10 performs a highly accurate fluid-structure interaction simulation on a biological organ having a deformable site that has an interface difficult to track. Namely, a highly accurate simulation is performed by deforming the ALE fluid mesh model 3 in accordance with the interface-tracking analysis method and by tracking the first interface 4 with the deformed the ALE fluid mesh model 3. In addition, the certain site 2a such as a heart valve, which significantly motions and which has an interface that is difficult to track by using the interface-tracking analysis method, is captured on the ALE fluid mesh model 3 by using the interface-capturing analysis method. In this way, the biological simulation apparatus 10 performs a fluid-structure interaction simulation on a biological organ having a site that has an interface difficult to track. For example, the ALE method may be used as the interface-tracking analysis method. In addition, for example, a method based on the Lagrange multiplier method may be used as the interface-capturing analysis method (see, for example, T. Hisada et al., “Mathematical Considerations for Fluid-structure Interaction Simulation of Heart Valves”). [0052] The term “virtual operation” used hereinafter indicates a virtual operation that is performed on a biological data in a computer. Namely, a virtual operation is different from an actual operation performed by a doctor.

Claims 10 and 16 are rejected with similar reasons as set forth in claim 1, above.
Claims 11-13 and 17-18 are rejected with similar reasons as set forth in claims 2-4, respectively, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada, and further in view of Sharma et al., US 2015/0348260 A1, hereinafter Sharma.
Claim 5. 
Hisada is silent specifying the system of claim 2, wherein the pre- and post-implant state metrics include at least one of a fractional flow reserve, an instantaneous wave-free ratio, and a coronary flow reserve.
However, Sharma teaches the system of claim 2, wherein the pre- and post-implant state metrics include at least one of a fractional flow reserve, an instantaneous wave-free ratio, and a coronary flow reserve. See [0007] discloses systems and methods are provided for determining fractional flow reserve (FFR) for a coronary stenosis of a patient at a hyperemia state. Also at [0036] FIG. 4 shows an exemplary method 400 for determining the Fractional Flow Reserve (FFR) for a stenosis of a patient, in accordance with one or more embodiments. FFR is a functional measure for quantifying the hemodynamic significance of a stenosis in an artery. FFR is typically determined based on the pressure drop over a coronary stenosis at hyperemia using invasive pressure wire based measurements. Hyperemia refers to a physiological state of the patient with more than normal blood flow. According to an embodiment of the present invention, FFR can instead be determined by mapping a pressure drop over an artery (e.g., coronary artery) of a patient at a rest state to a pressure drop at hyperemia. The pressure drop is an important physiological quantity that is of clinical interest, and is used to characterize the functional severity of a stenosis (narrowing of the vessel wall).
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharma into teachings of Hisada in order to provide representing a patient at a particular physiological state and more particularly to mapping patient data from one physiological state to another physiological state. 

Claim 6. 
Sharma teaches the system of claim 5, wherein the display is configured to visually present the pre- and post-implant state metrics. See [0050] discloses for cardiac resynchronization therapy (CRT), quantities of interest may include, e.g., electrocardiography (ECG) (e.g., QT wave duration) and activation time, which may be determined for a post-implant stage (i.e., after the CRT device is implanted in the heart) based on quantities of interest at a pre-implant stage and features extracted from patient data acquired at the pre-implant stage, where the features may include features based on cardiac anatomy, flow, mechanics and electrophysiology, CRT device parameters, etc. In another example, for aortic valve stenting, quantities of interest may include, e.g., trans-stenotic pressure drop, para-valvular leakage, and peak velocity, which may be determined for a post-implant stage (i.e., after the stent is implanted in the aortic valve) based on quantities of interest at a pre-implant stage and features extracted from patient data acquired at the pre-implant stage, where the features may include, e.g., valve, aorta, and outflow tract anatomy, blood pressure, and stent size.

Claim 7. 
Sharma teaches the system of claim 5, wherein the processor is configured to determine a difference between the pre- and post-implant state metrics. [0050] It should be understood that the embodiments discussed herein may be applied to determine any quantity of interest at any state. For example, for cardiac resynchronization therapy (CRT), quantities of interest may include, e.g., electrocardiography (ECG) (e.g., QT wave duration) and activation time, which may be determined for a post-implant stage (i.e., after the CRT device is implanted in the heart) based on quantities of interest at a pre-implant stage and features extracted from patient data acquired at the pre-implant stage, where the features may include features based on cardiac anatomy, flow, mechanics and electrophysiology, CRT device parameters, etc. In another example, for aortic valve stenting, quantities of interest may include, e.g., trans-stenotic pressure drop, para-valvular leakage, and peak velocity, which may be determined for a post-implant stage (i.e., after the stent is implanted in the aortic valve) based on quantities of interest at a pre-implant stage and features extracted from patient data acquired at the pre-implant stage, where the features may include, e.g., valve, aorta, and outflow tract anatomy, blood pressure, and stent size.

Claim 8. 
Sharma teaches the system of claim 7, wherein the display is configured to visually present the difference, which predicts the flow and the pressure effects induced by the device implantation. [0039] At step 404, a value of a pressure drop across a stenosis for the patient at the rest state is determined. The pressure drop may be any value indicating the drop in pressure across a, e.g., stenosis. For example, the pressure drop, ΔP, may be represented as a difference between pressure distal to the stenosis, Pd, and pressure proximal to the stenosis, Pa, such that ΔP=Pd−Pa. Pressure drop, ΔP, may also be represented as a ratio between Pd and Pa, such that ΔP=Pd/Pa. Other representations are also contemplated. Distal and Proximal pressure may be extracted from medical image data or determined directly from patient data as measurements or simulation results. For example, the pressure may be measured invasively by, e.g., inserting a pressure wire into the artery. The pressure may also be measured by computing a CFD algorithm. Rest state measurements can be measured more easily, safely, cheaply, and quickly than hyperemic measurements since they do not require the patient to be in a hyperemic state.

Claims 14-15 and 19-20 are rejected with similar reasons as set forth in claims 6-7, respectively, above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada, and further in view of Wakai US 2015/0370995 A1.
Claim 9. 
Hisada is silent specifying the device model is a model of a transcatheter aortic valve implantation device.
However, Wakai teaches the system of claim 1, wherein the device model is a model of a transcatheter aortic valve implantation device. [0003] As a therapeutic method of arranging a treatment device inside a blood vessel of a subject, a transcatheter aortic valve replacement (TAVR), a stent indwelling technique, and a coil embolization technique, etc. are known. TAVR is sometimes called “transcatheter aortic valve implantation (TAVI)”. [0038] The processor 2 operates as each of the units to simulate and analyze blood flow around an artificial valve to be placed at the aortic valve of the subject by TAVR. The processing at the processor 2 is roughly illustrated in the flowchart of FIG. 3.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakai into teachings of Hisada in order to provide estimating the flow after the actual placement of a treatment device from the information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613